Title: James Madison to John Tayloe Lomax, 10 November 1828
From: Madison, James
To: Lomax, John Tayloe


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Novr. 10. 1828
                            
                        
                        
                        I have just recd. yours dated 8th. post mark 6thBeing absent at the last meeting
                            of the Visitors, I am ignorant of the particular view they had on the order to which you refer Your Statement seems to
                            shew that a deviation from the letter of it, whilst an accomodation to yourself & others, would not be
                            objectionable in any quarter. I forward your letter however to Genl. Cocke my Extive. Colleague, with whom I shall leave
                            the decision on the case; for the double reason, that he must know the object of the order of the Board, and that
                            according to a division of the matters committed to us, the case belongs to his attention.
                        
                            
                                
                            
                        
                    